Citation Nr: 1142405	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee cyst.

2.  Entitlement to service connection for left knee cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.
These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for ganglion cyst of the right and left knees.  The issues on appeal have been recharacterized for the reasons stated below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of service connection for left knee patellofemoral syndrome post torn medial meniscus, and right knee strain with torn medial meniscus, status post right fibula fracture.  He had bilateral knee symptoms in service including a right fibula fracture, and indicated on the May 2006 separation report of medical history that he had knee trouble.  The September 2006 pre-discharge VA-authorized examination addressed only his right knee and contains a diagnosis of right knee strain.  Right knee X-ray was normal, but an MRI was not performed.  An FW imaging June 2007 left knee MRI contained a diagnosis of torn meniscus, joint effusion and Baker's cyst, and probable ganglion of the posterior cruciate ligament.  The right knee MRI of the same date contained a diagnosis of torn meniscus and small Baker's cyst.  Neither the September 2006 pre-discharge VA-authorized examination addressing the right knee nor the August 2008 VA examination addressing the left knee included an MRI or addressed the etiology of the cysts.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability  may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  In addition, veterans, who lack medical training cannot be expected to precisely delineate the medical nature of their claims.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran was diagnosed with ganglion and Baker's cysts of the knees shortly after service, complained of knee pain during and after service, and has been granted service connection for right and left knee disabilities.  Consequently, a VA examination is warranted to determine the nature and etiology of the right and left knee cysts, specifically, whether they are related to service or a service-connected knee disabilities.  The Veteran has been diagnosed with Baker's cyst of the right knee and ganglion cyst of the left knee.  The Board has recharacterized the issues more generally, and the RO should again recharacterize the issues, if warranted, in light of the diagnoses on the new VA examination.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the nature and etiology of any right or left knee cysts.  All necessary tests should be conducted, including MRI exams if deemed necessary.

The claims file must be sent to the examiner for review.

The examiner should first identify all right and left knee disabilities other than those for which the Veteran is already in receipt of service connection, including any cysts.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

The examiner should also indicate whether it is at least as likely as not that any such disability was (a) caused by an already service connected disability or (b) aggravated (i.e., worsened beyond its natural progression) by an already service connected disability.

The examiner should explain the precise reasons for each of his or her conclusions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


